Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between tbe attorneys for tbe parties hereto:
1. That tbe above entitled appeal for reappraisement is limited to tbe merchandise shipped by Hasegawa & Co. Ltd. of Japan.
2. That tbe said merchandise was appraised under Section 402(d), Tariff Act of 1930, as amended by tbe Customs Administrative Act of 1938.
3. That no foreign value, as defined by Section 402(c), Tariff Act of 1930, as amended by tbe Customs Administrative Act of 1938, existed for such or similar merchandise.
4. That at tbe time of exportation to tbe United States, tbe prices at which such or similar merchandise was freely sold or offered for sale in tbe principal markets of Japan, in tbe usual wholesale quantities and in tbe ordinary course of trade, for exportation to tbe United States, were tbe unit invoice values less tbe proportionate share of tbe inland freight, storage, hauling and lighter-age, insurance premium and petty shown on tbe invoices to be included in tbe unit invoice values.
5. That tbe above entitled appeal for reappraisement as heretofore limited, is submitted on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved and that such value was the invoice unit value in each case, less the proportionate share of the inland freight, storage, hauling and lighter-age, insurance premium, and petty, shown on the invoice to be included in the unit invoice values.
Judgment will be rendered accordingly.